DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s replies dated 17 March 2021 and 03 May 2021 to the previous Office action dated 17 September 2020 are acknowledged and entered.  Pursuant to amendments therein, claims 1 and 3-8 are pending in the application.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 made in the previous Office action is maintained herein, with the exception of the rejections of canceled claims 2 and 9-10 which are withdrawn herein.
	The double patenting rejection made in the previous Office action is maintained herein, with the exception of the rejection of canceled claim 2 which is withdrawn herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnellan et al. (US 2013/0110025 A1; published 02 May 2013; of record) in view of Eastwood et al. (US 2015/0283286 A1; published 08 October 2015; of record).
	Donnellan et al. discloses a wound dressing device for use with a transcutaneous medical device such as a cannula or a catheter comprising a polyurethane matrix with chlorhexidine di-gluconate and a polyanhydroglucuronic salt contained in the polymer matrix (abstract; claim 1), wherein the dressing device is a flexible hydrophilic polyurethane matrix (paragraph [0008]; claim 1), wherein the chlorhexidine di-gluconate (i.e., chlorhexidine gluconate) is incorporated therein as an antimicrobial agent (paragraph [0037]; claim 1), wherein the polyanhydroglucuronic acid/salt is incorporated into the polymeric base material as a haemostatic agent (paragraph [0037]; claim 1), wherein the device contains sufficient quantities of haemostatic agent in order to successfully control minor bleeding at the insertion site of a catheter (i.e., an amount to achieve a haemostatic effect) (paragraph [0021]; claim 1), wherein the device comprises about 8 wt% polyanhydroglucuronic acid and about 11 wt% chlorhexidine di-gluconate and about 81% hydrophilic flexible polyurethane foam (claim 6), wherein a skin contacting side of the device may contain an adhesive compound to keep the 
Donnellan et al. does not disclose kaolin as the haemostatic agent therein.
Eastwood et al. discloses hemostatic dressings (title) wherein kaolin is a hemostatic agent (paragraph [0032]) wherein the kaolin is dissolved in saline or other solvent and added to the bandage (paragraph [0033]), wherein the compositions are incorporated into dressings such as polyurethane foams (paragraph [0054]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Donnellan et al. and Eastwood et al. by substituting the kaolin of Eastwood et al. for the polyanhydroglucuronic acid/salt in the dressing of Donnellan et al. as discussed above, thus resulting in about 8 wt% kaolin and about 11 wt% chlorhexidine gluconate and about 81% hydrophilic flexible polyurethane foam therein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because polyanhydroglucuronic acid/salt and kaolin are both haemostatic agents known for use in wound dressings, and it is prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).
prima facie case of obviousness exists where prior art and claimed values/ranges overlap per MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/913,182 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the concentration ranges in the ‘182 claims overlap the concentrations in the instant claims, and a prima facie case of obviousness exists where amounts/ranges overlap per MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Declaration
The declaration under 37 CFR 1.132 filed 03 May 2021 is insufficient to overcome the rejection over 35 U.S.C. 103 made in the previous Office action and herein because: kaolin and PAGA are both hemostatic agents known for use in dressings, as evidenced by the prior art cited in the rejection, and the fact that they are chemically different is not sufficient to overcome the obviousness of substituting one for the other per MPEP 2144.06(II), since equivalents per MPEP 2144.06(II) are always necessarily chemically different.  Moreover, the fact that they may achieve hemostatic effects via different mechanisms also is not sufficient to overcome such obviousness, since it is not required that “equivalents” per MPEP 2144.06 use identical mechanisms, they must merely be “taught by the prior art to be useful for the same purpose” (MPEP 2144.06(I)).  Moreover, the fact that kaolin may not have the same wound healing benefits of PAGA is not sufficient to overcome such obviousness, because kaolin and PAGA were still both known in the art as hemostatic agents used in dressings, and an obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use, per MPEP 2123(II).  Moreover, the fact that kaolin may be more difficult to manufacture than PAGA in the polyurethane matrix is also not sufficient to overcome such obviousness, for the same immediately aforementioned reason, and it is also noted that the instant specification does not appear to disclose any such difficulty in manufacturing or any particular manufacturing process needed to overcome any such difficulty.

Response to Arguments
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive.
The arguments rely upon the declaration, which is discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617